Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une el Juez Asociado Señor Rebollo López.
I hold the hope that in calmer times, when present pressures, passions and fears subside, this or some later Court will restore the First Amendment liberties to the high preferred place where they belong in a free society.
Hugo Black
*787Otra vez más(1) en el pasado reciente, este Tribunal elude su función de dar plena vigencia a las garantías constitucionales establecidas en nuestro ordenamiento ju-rídico para la protección de los derechos individuales. Otra vez más, antepone los intereses egoístas del tribalismo po-lítico por encima de los valores de la igualdad y del bien común. Otra vez más, deja pasar la oportunidad para ex-tirpar de raíz el grave vicio del discrimen partidista, que permea la administración pública del país, sea ésta azul o roja. En esta ocasión, la decisión de la mayoría no sólo carece de las altas miras que debe caracterizarle, sino que es además patentemente contraria a numerosas opiniones de este Foro, emitidas en tiempos más esclarecidos cuando prevalecía una actitud más denodada entre sus inte-grantes. Veamos.
HH
Tenemos de nuevo ante nos el recurrente problema(2) del despido político de un director municipal de la Defensa Civil. Nos corresponde determinar si tal despido, basado en consideraciones político-partidistas, es válido.
A. Los hechos
El recurrente fue nombrado y juramentado para el cargo de Director de la Defensa Civil del municipio de Pe-ñuelas, en junio de 1985, por un alcalde perteneciente al Partido Popular Democrático, al cual el recurrente estaba afiliado y en el que militaba activamente.
*788En las elecciones generales de 1992 resultó electo el candidato a alcalde del Partido Nuevo Progresista. A raíz de ello, se le informó al recurrente que se le iba a reubicar en otro puesto, razón por la cual debía presentarse a la Oficina de Personal del municipio. Siguiendo esa directriz, el recurrente acudió en varias ocasiones a dicha oficina, pero nunca se le informó cuál sería su nueva situación ocupacional. El 1ro de marzo de 1993, estando el recu-rrente de vacaciones, se le notificó que se le separaría del cargo que había estado ocupando por más de siete años. El 26 de abril de 1993 el recurrente instó la demanda de autos. Reclamó la reposición al puesto de Director municipal de la Defensa Civil; adujo haber sido despedido por razones políticas. Luego de haberse celebrado la vista co-rrespondiente, el Tribunal de Primera Instancia desestimó la demanda y concluyó que, conforme a las leyes pertinen-tes, el cargo en cuestión era de libre nombramiento y re-moción, por ser de naturaleza política, y que, como tal, la afiliación política del candidato era un asunto que podía tomarse válidamente en cuenta al decidir sobre el particular. Como cuestión de hecho determinó que el des-pido del recurrente se había basado en consideraciones político-partidistas.
Inconforme con este dictamen, el recurrente acudió ante el Tribunal de Circuito de Apelaciones. Dicho foro confirmó la sentencia del tribunal de instancia, al resolver también que el cargo en cuestión era de tal naturaleza que la afilia-ción política del candidato a nombramiento era una consi-deración válida que había de tomarse en cuenta.
El recurrente entonces acudió a nos oportunamente e hizo el señalamiento de error siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al ne-garse a revisar la Sentencia dictada por el Honorable Tribunal de Primera Instancia, Sala Superior de Ponce, González Degró, Juez, bajo el fundamento de que el foro apelativo sólo interven-drá con las determinaciones de los Tribunales de Instancia si están presentes en tales hallazgos las circunstancias extraordi-*789narias de error manifiesto, pasión, prejuicio o parcialidad, y no determinar que el Honorable Tribunal de Primera Instancia cometió error manifiesto al no aplicar a los hechos del caso la jurisprudencia establecida en Rodríguez Cruz v. Padilla, 125 D.P.R. 486 y resolverlo a base del caso de López Carrillo v. Soto Ayala, 737 F.Supp. 150. (Énfasis suprimido.)
El 4 de abril de 1997 expedimos el certiorari solicitado.
B. El precedente aplicable al caso
Como puede observarse, el recurrente nos pide que re-solvamos conforme lo esbozado en Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990) (en adelante Rodríguez Cruz), y por lo tanto, que revoquemos la sentencia del Tribunal de Circuito de Apelaciones que es contraria a ello. Tiene razón el recurrente.
El esquema jurídico aplicable al caso de autos es sencillo. Lo formulamos de manera clara en Rodríguez Cruz\ cuando un empleado público de confianza que ha sido despedido establece un caso prima facie o de presun-ción de discrimen político,
... se transfiere al Estado el peso de la prueba para que refute la evidencia de discrimen presentada o pruebe afirmativamente que la afiliación política es “requisito apropiado” para el desem-peño efectivo del cargo en cuestión. (Énfasis en el original.) Id., págs. 502-503.
Según la norma consagrada en nuestra jurisprudencia, al activar la presunción de discrimen político el Estado tiene entonces sólo dos opciones: refutar la prueba de dis-crimen político presentada por el demandante o, en su de-fecto, probar que la afiliación política es un requisito apro-piado para el desempeño efectivo del empleado en el cargo en cuestión.
La norma aludida está firmemente enraizada en nues-tra jurisprudencia. Como expresamente señalamos en McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113, 139 (1989) (en adelante McCrillis), se trata de una norma probatoria *790de naturaleza constitucional. La referida obligación de “desfilar prueba”, que recae sobre la autoridad que despi-dió al empleado de confianza, la reconocimos por primera vez en Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972), y la hemos reiterado desde entonces en numerosas ocasiones, incluso en otro caso que, como Báez Cancel v. Alcalde Mun. de Guaynabo, supra, y como Rodríguez Cruz, también trataba sobre el despido de un director municipal de la Defensa Civil. Navedo v. Municipio de Barceloneta, 113 D.P.R. 421 (1982). Véanse, además: Feliciano v. Mun. de Fajardo, 115 D.P.R. 675 (1984); Colón v. C.R.U.V., 115 D.P.R. 503 (1984); Clemente v. Depto. de la Vivienda, 114 D.P.R. 763 (1983); Franco v. Municipio de Cidra, 113 D.P.R. 260 (1982); Ramos v. Srio. de Comercio, 112 D.P.R. 514 (1982).
En el caso de autos, el foro de instancia entendió que el despido en cuestión se fundamentó en razones partidistas. En efecto, según lo expresó dicho tribunal, el propio alcalde que despidió al recurrente admitió en la vista de instancia que “los directores de dependencias del Municipio, como el de la Defensa Civil, son los que contribuyen a que se lleve a cabo la obra de gobierno y por ello deben tener lealtad para con el Alcalde y siendo el demandante un activista político del partido contrario, se entendía que no iba a te-ner esa lealtad”. La determinación judicial aludida, de que la razón del despido fue el activismo político del recu-rrente, nos obliga. Ello conforme a la reiterada norma de que no alteraremos las conclusiones de hecho del foro de instancia, cuando no se ha demostrado que éste haya incu-rrido en error, prejuicio o parcialidad al formularlas. Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996).
La aludida admisión del Alcalde, en cuanto a que despi-dió al recurrente, activó la presunción de discrimen polí-tico, la cual el Estado no refutó. La admisión de motivacio-nes políticas, por parte del propio Alcalde, es idéntica a la *791que activó la presunción de discrimen político en Rodríguez Cruz. En éste, la prueba de discrimen político que acepta-mos como suficiente para establecer dicha presunción con-sistió precisamente en la admisión del Alcalde Padilla de que había destituido al Director anterior de la Defensa Civil porque éste no pertenecía a su partido político y, por lo tanto, no era de su confianza. Id., pág. 505.
Por otro lado, el caso de autos es también idéntico al de Rodríguez Cruz, en cuanto a que la autoridad nominadora no cumplió con la norma probatoria para refutar la prueba de discrimen político del demandante. Como en Rodríguez Cruz, en el caso de autos no hay nada en el expediente que demuestre que la autoridad nominadora refutó la presun-ción de discrimen, o que probó que la afiliación partidista era un requisito apropiado para el desempeño del cargo de Director municipal de la Defensa Civil. El foro de instancia determinó a base de la prueba que dicho funcionario había sido destituido por razón de su afiliación política, pero en-tonces concluyó, motu proprio, que tal afiliación era un re-quisito apropiado para dicha posición. No se pasó prueba sobre tal asunto, como lo requiere la jurisprudencia citada. Sencillamente, el foro de instancia llegó a tal conclusión por su cuenta, como cuestión de derecho, amparándose para ello en una sentencia del tribunal de distrito federal de Puerto Rico. No llegó a la referida conclusión por prueba presentada por la autoridad nominadora demandada. Erró, pues, al proceder de tal modo.
Debe enfatizarse que en el caso de autos, como en Ro-dríguez Cruz, la única razón ofrecida para el despido en cuestión fue la de que el funcionario no tenía la confianza del Alcalde, por no pertenecer a su partido político. El des-pido ocurrió dos meses después de que el nuevo alcalde ocu-pase su cargo y en ningún momento se alegó que se le destituía por entender que el término del Director municipal de la Defensa Civil había expirado.
*792En resumen, pues, el caso de autos es idéntico en todos los extremos pertinentes al de Rodríguez Cruz. Se trata de un despido presuntamente ocasionado sólo por discrimen político, en el cual el Estado no desfiló prueba para derro-tar la presunción. Por ende, para honrar la clara doctrina constitucional que prevalece en nuestra jurisdicción, y ser fieles a nuestros propios precedentes, debemos resolver aquí de igual modo que hicimos en Rodríguez Cruz.
II
La mayoría del Tribunal, por razones realmente inexpli-cables, abandona lo resuelto y pronunciado en Rodríguez Cruz, aunque tal caso es —en lo esencial— idéntico al de autos. Rehúsa aplicarlo aquí, sin que haya razones válidas para distinguir un caso del otro.
La mayoría le da gran énfasis a que supuestamente el cargo aludido tiene ahora un término fijo e intima así que el nombramiento del recurrente había expirado. Ello, sin embargo, no constituye realmente un fundamento sufi-ciente para no seguir aquí el precedente de Rodríguez Cruz. Veamos.
La Ley de Municipios Autónomos del Estado Libre Aso-ciado de Puerto Rico de 1991 vigente no fija un término de duración para el cargo de director de una unidad adminis-trativa municipal. En cambio, dispone de manera expresa que dichos cargos serán de confianza. 21 L.P.R.A. sec. 1350. Los cargos de confianza, como se sabe, están fijados por ley como de libre selección y remoción. 3 L.P.R.A. sec. 1350.
La Ley Municipal de 1960 disponía expresamente que los directores de las unidades administrativas municipales desempeñarían sus cargos “por el término para el cual el alcalde hubiese sido electo”. 21 L.P.R.A. ant. see. 1263 (ed. 1961). El alcalde sólo los podía despedir por justa causa, previa formulación de cargos.
*793La Ley Orgánica de los Municipios de 1980 alteró fun-damentalmente el esquema de la ley anterior sobre lo que aquí nos concierne. Por primera vez se dispuso en ésta que los directores de las unidades administrativas municipales serían empleados de confianza nombrados por el Alcalde, sujeto a la confirmación de la Asamblea Municipal. Se eli-minó todo lo relativo al término del nombramiento y el despido por justa causa. Esta ley, además, estableció un procedimiento detallado para regular lo relativo a la alu-dida confirmación de dichos nombramientos, que la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 vigente recoge esencialmente en su Art. 6.002 (21 L.P.R.A. sec. 4252). Sin embargo, este artí-culo contiene una disposición que no aparecía en la ley anterior, que provee para que el Alcalde reelecto que de-cida retener algún funcionario municipal, deba obtener de nuevo la aprobación de la Asamblea Municipal.
Quizás pueda interpretarse que la disposición aludida fija tácitamente un término a los cargos en cuestión, aun-que ello no es tan claro a la luz del historial relatado antes. Podría ser que esa disposición sólo significa que los cargos son de libre selección y remoción por el Alcalde, pero que para que el incumbente los ocupe por un segundo término, debe obtener el aval de la Asamblea Municipal. Cierta-mente, el texto del artículo aludido está dedicado mayor-mente a regular lo relativo a la referida confirmación por la Asamblea Municipal.
Sin embargo, debe notarse que independientemente de si la ley vigente fija de modo tácito un término o no, ello no puede prevalecer sobre la protección constitucional que precluye el discrimen político. Si es ilícito destituir a un empleado de confianza por discrimen, cuando no se ha pro-bado que la afiliación partidista es un requisito indispensable del cargo, también lo es destituir a un empleado de término fijo, si ello se hace sólo por discrimen político. En el caso de epígrafe, el funcionario fue despedido dos meses *794después del nuevo alcalde ocupar su cargo, no porque el término hubiese expirado dos meses antes, sino por razón de su afiliación partidista. En ningún momento se alegó que se le destituía porque el cargo hubiese expirado. Por ello, el argumento sobre la duración del nombramiento del recurrido es realmente una pobre racionalización para en-cubrir el craso discrimen político que la mayoría legitimiza en su opinión.
III
En su opinión, la mayoría del Tribunal emite su decisión aunque carece de prueba sobre la cuestión de si la afilia-ción política es un requisito necesario para el desempeño del cargo de Director municipal de la Defensa Civil. Se aparta de la doctrina establecida sobre el particular y sus-tituye la falta de prueba por un análisis parcializado de las normas relativas a la Defensa Civil. De ese modo, fuerza la conclusión de que para los nombramientos al cargo en cuestión, la afiliación partidista es un requisito idóneo.
Debe resaltarse que este proceder constituye un claro abandono de la doctrina sobre el particular que este Tribunal tenía establecida. Como hemos indicado ya, en Rodrí-guez Cruz este Tribunal le ordenó al Alcalde de Trujillo Alto, del Partido Popular Democrático, a reponer en el puesto de Director de la Defensa Civil municipal al funcio-nario que ocupaba dicho cargo anteriormente, cuando el alcalde era del Partido Nuevo Progresista. Nuestro dicta-men en ese caso reconoció que el cargo en cuestión era de confianza. No obstante, decidimos allí que en vista de que la destitución del funcionario en cuestión obedeció a moti-vaciones políticas, el nuevo alcalde popular no podía susti-tuirlo, porque éste “no presentó prueba alguna de que la afiliación política [del funcionario] fuera un requisito apro-piado para el desempeño efectivo del cargo”. (Enfasis suplido.) Id., pág. 499. Reiteramos en dicha opinión la *795norma constitucional de que aun en cargos de confianza, una vez se establece un caso prima facie de discrimen po-lítico, “se transfiere al Estado el peso de la prueba para que refute la evidencia de discrimen presentada o pruebe afir-mativamente que la afiliación política es un ‘requisito apro-piado’ para el desempeño efectivo del cargo en cuestión”. (Enfasis en el original suprimido, énfasis suplido y escolio omitido.) íd., págs. 502-503.
Nuestro dictamen en Rodríguez Cruz fue consecuencia directa de dos opiniones previas emitidas en 1982. En Ramos v. Srio. de Comercio, supra, ya habíamos resuelto que aun en casos de cargos públicos de confianza, una persona no podía ser destituida sólo por razón de su afiliación par-tidista, a menos que la autoridad nominadora desfilara “prueba demostrativa de que la afiliación política particular del empleado es ‘requisito apropiado’ para el desempeño efectivo del cargo en cuestión”. (Enfasis suplido.) íd., pág. 516. El otro caso fue Navedo v. Municipio de Barceloneta, supra, en el cual devolvimos a la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P.) el caso de un Director municipal de la Defensa Civil que había sido destituido por un nuevo alcalde, para examinar si dicho alcalde podía demostrar que la afiliación partidista del funcionario era un requisito apropiado para el desempeño del cargo.
La mayoría descansa en McCrillis para tratar de justi-ficar su decisión, pero resulta que ello sólo puede hacerse si se distorsiona lo allí resuelto, como lo hace la mayoría aquí. En efecto, la decisión de este Tribunal en McCrillis es enteramente compatible con las decisiones previas y poste-riores a ésta, que ya han sido mencionadas. Al igual que en Rodríguez Cruz, que en Navedo v. Mun. de Barceloneta, supra, y que en Ramos v. Srio. de Comercio, supra, en McCrillis se señaló claramente que para derrotar la protec-ción constitucional que tienen aun los empleados públicos de confianza de no sufrir discrimen político, era necesario *796“desfilar prueba demostrativa de que la afiliación política particular del empleado es ‘requisito apropiado’ para el desempeño efectivo del cargo en cuestión”. (Enfasis suplido.) McCrillis, supra, pág. 139. Se dijo en dicha opi-nión que la autoridad nominadora “viene obligad[a] a ofre-cer prueba conducente a demostrar la no existencia [de dicho requisito]”. (Enfasis suplido.) Id., pág. 141. Más importante aun, en McCrillis, supra, pág. 143, se citó nues-tra decisión previa en Feliciano v. Mun. de Fajardo, supra, y en Colón v. Alcalde Mun. de Ceiba, 112 D.P.R. 740 (1982), para reiterar que al examinar si la afiliación partidista es un requisito adecuado para un cargo, “es preciso conside-rar los poderes inherentes a un puesto en particular, vis-á-vis las funciones desempeñadas por el funcionario particular que ocupa ese puesto”. (Enfasis suplido y en el original.) Es decir, que no basta examinar meramente cuáles son los deberes del cargo, sino que es necesario profundizar en cuanto a cuáles son las funciones realmente desempeñadas, lo que a su vez depende de la prueba correspondiente. Así se había establecido antes, en Feliciano v. Mun. de Fajardo, supra, pág. 679, y en Colón v. Alcalde Mun. de Ceiba, supra, págs. 744-745, en los cuales se había resuelto que “[n]o es la etiqueta ni la descripción escrita de los deberes lo determinante, sino la naturaleza real de las funciones”.
En resumen, pues, hasta ahora existía una clara co-rriente jurisprudencial reiterada una y otra vez en muchas decisiones de este Tribunal, en cuanto a que, para determi-nar si la afiliación política es una condición indispensable para el desempeño de un puesto, era necesario investigar lo que realmente se hacía en dicho puesto, con arreglo a la prueba correspondiente. Se trataba primordialmente de una cuestión de hecho. Normas relativas al cargo, como las que se analizan en la opinión mayoritaria, existían igual-mente en los precedentes antes citados; pero este Tribunal no las examinó en ninguno de ellos, ni se refirió a tales *797normas de modo alguno. Es evidente que se entendía en dichos precedentes que la determinación sobre la idonei-dad de la afiliación política para el desempeño del cargo era una cuestión fáctica, no normativa. Eso fue lo que este Foro había resuelto en términos expresos y claros en los precedentes aludidos, de los cuales ahora la mayoría se aparta.
IV
Por otro lado, el aludido análisis normativo que hace la mayoría está muy parcializado. Se toman en cuenta algu-nas normas relativas al cargo de director municipal de la Defensa Civil, pero se menosprecian otras, que son de mayor importancia. Si se examinan cuidadosamente las leyes relativas al cargo en cuestión, se notará que aunque un Director de la Defensa Civil municipal es nombrado por el alcalde correspondiente, su primordial obligación en dicho cargo es la de implantar en el municipio las. directrices gubernamentales provenientes exclusivamente de la De-fensa Civil estatal. Es decir, la función principal del Director municipal es la de llevar a cabo localmente las políticas sobre defensa civil que establece el Director estatal. Ello surge claramente de lo dispuesto, por un lado, en el Art. 16 de la Ley de la Defensa Civil de Puerto Rico, 25 L.P.R.A. see. 1710, que establece, en lo pertinente, lo siguiente:

See. 1710. Agencias Municipales de Defensa Civil

Se ordena a todos los municipios del Estado Libre Asociado de Puerto Rico a establecer una Agencia Municipal de Defensa Civil, de acuerdo con las directivas que el Director Estatal esta-blezca a esos fines, según dispone la sec. 171e(N)(i) de este título.
La Agencia Municipal de Defensa Civil será dirigida por un Director Municipal de Defensa Civil nombrado por el Alcalde en consulta con el Director Estatal. El nombramiento del Director Municipal deberá ser aprobado por la Asamblea Municipal.
El Director Municipal será responsable directamente al Alcalde. No obstante, el Director Municipal organizará y admi-*798nistrará la Agencia Municipal de Defensa Civil de acuerdo con las directivas del Director Estatal. Sin embargo, se confiere al Alcalde la facultad de hacer aquellos cambios de personal que estime necesarios o convenientes dentro de la Agencia Municipal de Defensa Civil.
La Agencia Municipal de Defensa Civil de cada municipio ejercerá sus funciones dentro del límite jurisdiccional del mu-nicipio, pero podrá ejercer aquellas funciones fuera del límite municipal que sean necesarias a los propósitos de este Capítulo o que le sean requeridas por el Director Estatal o por el Gobernador.

El presupuesto de gastos de la Agencia Municipal de Defensa Civil deberá ser preparado en consulta con el Director Estatal y antes de ser sometido al Secretario de Hacienda.

Cada Agencia Municipal de Defensa Civil deberá preparar y mantener al día un Plan Municipal de Operaciones para el Control de Emergencias y de Desastres y remitir copia del mismo al Director Estatal. El Plan Municipal deberá coordi-narse, hasta donde sea posible, con el Plan Estatal.
Cada Agencia Municipal de Defensa Civil podrá dictar, en-mendar y revocar aquellos reglamentos y emitir, enmendar y rescindir aquellas órdenes que sean necesarias para poner en ejecución las medidas y actividades de defensa civil dentro del municipio en cuestión. Los referidos reglamentos y órdenes, sus enmiendas, revocaciones o rescisiones tendrán vigencia tan pronto sean aprobados por el Director Estatal. ... (Énfasis suplido.)
Por otro lado, la Ley Núm. 51 de 30 de agosto de 1991 (21 L.P.R.A. sec. 4001 et seq.), también conocida como Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, dispone específicamente que la agen-cia municipal de la Defensa Civil es una de las unidades administrativas de cada municipio. Sin embargo, contrario a lo que sucede con todas las demás unidades administra-tivas, la agencia municipal de la Defensa Civil no queda sujeta por dicha ley a las autoridades municipales, sino al Director estatal de la Defensa Civil. Dispone, en lo perti-nente, el Art. 6.001 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. sec. 4251):
*799La organización administrativa de cada municipio, así como las demás funciones específicas que se asignen a las distintas unidades administrativas y su coordinación serán reguladas mediante sus respectivos reglamentos orgánicos y funcionales aprobados por la Asamblea [municipal], excepto que dicha apro-bación no será requerida para la Agencia Municipal de Defensa Civil. En cuanto a esta última, el Director de la Agencia Municipal de Defensa Civil organizará y administrará dicha unidad de acuerdo con las directrices del Director Estatal de conformi-dad con las sees. 171 et seq. del Título 25, conocidas como “Ley de la Defensa Civil de Puerto Rico”. (Énfasis suplido.)
De lo señalado antes surge claramente que las labores de un director de la Defensa Civil municipal están dirigi-das primordialmente a la implantación de la política pú-blica que sea formulada previamente por el Director esta-tal de la Defensa Civil. El Director municipal, pues, es esencialmente un ejecutante, no un diseñador de política pública.
Debe considerarse, además, que la política pública que implanta el Director municipal de Defensa Civil no es la del Alcalde o la de la Asamblea Municipal, sino la que se desarrolla estatalmente para todo el país. Por ello, las fun-ciones que realiza un director municipal son esencialmente similares a las que realizan todos los otros directores mu-nicipales de la Defensa Civil en Puerto Rico. Se trata de labores y tareas uniformes, que en lo medular no varían de municipio a municipio. La responsabilidad pública y geren-cial de estos funcionarios no está primordialmente atada a la obra de gobierno específica que haya formulado un al-calde particular u otro, sino que responde más bien a fines y a criterios estatales, que rebasan los objetivos políticos propios de las autoridades municipales.
Esta visión de la función de un Director municipal de la Defensa Civil, ya la habíamos formulado y reiterado en casos anteriores, que la mayoría desechó totalmente. En Collazo Cartagena v. Hernández Colón, supra, este Tribunal resolvió que la Ley de Defensa Civil de Puerto Rico prevalece sobre la ley municipal en casos de controversias *800sobre el personal de la Defensa Civil. Tanto en Collazo Cartagena v. Hernández Colón, supra, como en Báez Cancel v. Alcalde Mun. de Guaynabo, supra, se hizo hincapié en que la defensa civil es una tarea que por su propia na-turaleza requiere la centralización en sus funciones y operaciones. Se intimó claramente que la injerencia local por los alcaldes de 76 municipios puede dar lugar a conflic-tos de criterio que entorpecerían la acción efectiva en casos de emergencias graves. Báez Cancel v. Alcalde Mun. de Guaynabo, supra, pág. 991.
La Ley de Defensa Civil de Puerto Rico vigente no es idéntica a la que estaba en vigor cuando se decidieron estos dos casos. Pero, en lo esencial, la ley actual sujeta al Director municipal a las directivas del Director estatal. Más aún, el director municipal también está sujeto a la direc-ción y el control Directo por el propio Gobernador de Puerto Rico, mediante proclama, en situaciones de emer-gencia o de desastre. 25 L.P.R.A. see. 1718. Ya habíamos establecido, pues, la naturaleza poco local del cargo en cuestión, aunque la mayoría ahora hace caso omiso de todo ello.
V
Finalmente, debe considerarse también la naturaleza substantiva del cargo en cuestión. Como se sabe, la De-fensa Civil juega un papel importante en la prevención y el manejo de emergencias ocasionadas por desastres natura-les y de otra índole. Su misión central tiene que ver con la mitigación de los efectos adversos de huracanes, desliza-mientos, terremotos, inundaciones repentinas y otros fenó-menos similares. Le corresponde la tarea de prevenir y de socorrer a los afectados por los desastres aludidos, salva-guardando vidas y protegiendo propiedades. El desempeño adecuado de esta ingente labor depende en gran medida de los conocimientos y la preparación de las personas que in-*801tegran la Defensa Civil. Se trata, pues, de una gestión de naturaleza esencialmente profesional, no política. No hay, ni debe haber, espacio para las preferencias político-partidistas al momento de encarar las emergencias que amenazan el bienestar de la gente. Lo que debe valorarse con respecto a ese cargo es la competencia de la persona que lo ocupa, no de qué partido es.
A la luz de todo lo anterior, es evidente que el cargo de un director municipal de la Defensa Civil, aunque es de confianza, no es tal que justifique un despido por motivos político-partidistas. Es claro que no se trata de un cargo en el cual se formula política pública municipal al extremo que la afiliación política sea un requisito necesario para su desempeño efectivo. Es comprensible que un alcalde pre-fiera rodearse siempre de personas que le profesen una lealtad partidista, pero ello no le confiere en todo caso el derecho a discriminar contra quienes ostentan creencias políticas distintas. Báez Cancel v. Alcalde Mun. de Guaynabo, supra. Como hemos señalado ya, el innegable impe-rativo que tienen los funcionarios municipales de la De-fensa Civil de que sus acciones no responden a preferencias partidistas locales, sino que sean parte de un esfuerzo integrado y coordinado a través de todo el país, unido al hecho evidente de que las emergencias que atiende la Defensa Civil no tienen remedios partidistas, sugieren que las funciones del Director municipal no tie-nen gran relación con los asuntos propiamente políticos del Alcalde incumbente. Es precisamente por ello que, para validar una destitución como la del caso de epígrafe, es necesario que se pruebe con hechos concretos sobre el des-empeño real del cargo que el requisito de afiliación política es legítimo. Es necesario demostrar por qué tal afiliación es necesaria, cuando la naturaleza del cargo apunta a lo contrario.
En resumen, pues, a la luz de todo lo anterior, hay base para al menos cuestionar si un director de la Defensa Civil *802municipal es igual al director de cualquier otra unidad ad-ministrativa municipal. No es tan absolutamente claro que la afinidad política con el alcalde sea imprescindible para el desempeño adecuado del cargo. La mayoría de este Tribunal no ha podido explicar por qué para ocuparse de las desgracias humanas que ocurren en casos de desastres na-turales, sea necesario la lealtad a los postulados ideológi-cos de algún partido. No ha aludido a prueba alguna de por qué es ello así. Parece, más bien, que ésta es una situación para aplicar las sabias palabras de este Foro en Colón v. C.R.U.V., 115 D.P.R. 503, 509-510 (1984):
Es indispensable que los tribunales rompan la tendencia y círculo vicioso establecido en el país, después de cada elección general, de sustituir personal gubernamental por motivos aje-nos a una buena administración pública: patronazgo, despojo y desquite político-partidista. El drama se repite cada vez que ocurre un cambio de gobierno representativo de otra afiliación política. Las consecuencias detrimentales son funestas y resul-tan alarmantes. ... Los tribunales deben realizar todo esfuerzo por diseñar remedios disuasivos.
Es lamentable que la mayoría haya abandonado tantos precedentes que son pertinentes o aplicables al caso de autos. Es lamentable también que no haya usado esta oca-sión para sacar a los funcionarios municipales de la De-fensa Civil del pantano del tribalismo partidista. Y, sobre todo, es lamentable que en los días aciagos que nos ha to-cado ejercer nuestro ministerio, no haya optado aquí por hacer valer valientemente los mandatos de la Constitución por encima de los atropellos políticos. Por todo ello, disiento.

 Véanse mis opiniones disidentes sobre el particular en: Zambrana v. González, 145 D.P.R. 617 (1998); Irizarry Casiano v. E.L.A., 142 D.P.R. 653 (1997); García v. Mun. de Arroyo, 140 D.P.R. 750 (1996).


 Hemos encarado antes este asunto. Véanse: Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486 (1990); Navedo v. Municipio de Barceloneta, 113 D.P.R. 421 (1982); Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870 (1975); Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972).